Citation Nr: 0705503	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  00-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for a stomach disorder. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure. 

5.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969. 

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a May 2002 decision, the Board found that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability.  The Board then remanded this issue to the RO for 
additional development.  In November 2003, the Board remanded 
all of the issues on appeal for additional development and 
for readjudication by the RO.  The case is once again before 
the Board for review. 

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in September 2001.  A 
transcript of that hearing has been associated with the 
claims file.  

The issue involving service connection for a skin disorder 
secondary to Agent Orange exposure is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era. 

2.  The veteran's bilateral knee disability was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to service. 

3.  The veteran's stomach disorder was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to service. 

4.  The veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service. 

5.  The veteran's peripheral neuropathy was not diagnosed 
within two years of his most recent exposure to Agent Orange, 
and has not been linked by competent medical evidence to 
service. 

6.  The record does not establish that the veteran engaged in 
combat while serving in Vietnam.

7.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.

8.  An unappealed August 1990 rating decision denied service 
connection for a bilateral foot condition involving pes 
planus and hallux valgus on the basis that this condition 
preexisted service and was not aggravated therein.  

9.  The evidence received since the August 1990 rating 
decision does not include a medical opinion that the 
veteran's preexisting bilateral pes planus and hallux valgus  
were aggravated by service. 


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.        § 1110 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

4.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1116 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

6.  The August 1990 rating decision that denied service 
connection for bilateral pes planus and hallux valgus is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

7.  Evidence submitted since the August 1990 rating decision 
is not new and material, and the claim for service connection 
for a bilateral foot disability has not been reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R.            
§§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Knee Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, 
peptic ulcers, and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the veteran's service medical records make no 
reference to knee problems.  The Board notes that the 
veteran's checked the box for "yes" next to "Trick or 
Locked Knee" during his separation examination in March 
1969.  However, a clinical evaluation of the veteran's knees 
was entirely normal.  Thus, in the absence of clinical 
findings concerning either knee, the service medical records 
provide highly probative evidence against the veteran's 
claim.  

Evidence developed after service also shows that the 
veteran's bilateral knee disability had its onset many years 
after service.  In a February 1994 letter, J.A., M.D., notes 
that he had been treating the veteran's right knee disability 
involving a torn cruciate ligament, a posterior horn lateral 
meniscus tear, patellofemoral osteoarthritis, lateral 
compartment osteoarthritis, and synovitis.  Dr. J.A. then 
attributed each diagnosis to a motor vehicle accident in May 
1993, approximately 25 years after the veteran's separation 
from active duty.  

The veteran's left knee disability was also first diagnosed 
many years after service.  X-rays performed by VA in October 
1998 showed minimal degenerative changes of the left knee.  
The Board also reviewed numerous VA outpatient treatment 
records dated from 1998 to 2006, several of which show 
treatment for bilateral knee pain.  However, none of these 
records contains a medical opinion concerning the etiology or 
date of onset of the veteran's bilateral knee disability, 
thereby providing evidence against the claim. 

In short, since the veteran's right and left knee 
disabilities were first diagnosed more than 25 years after 
his separation from active duty, the Board finds that the 
service and post-service medical records provide highly 
probative evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

The only medical evidence in support of the veteran's claim 
is a November 2002 VA examination report.  The diagnoses at 
that time included degenerative arthritis of the left knee as 
well as postoperative right knee surgery for anterior 
cruciate tear and medial meniscus tear with degenerative 
arthritis.  The examiner then provided the following opinion: 
"From the history reviewing his chart, from the records sent 
me in reviewing his history, I think that his right knee 
arthritis requiring surgery and left knee symptoms are as 
likely as not related to his military duty." 

This opinion appears to support the veteran's claim.  
However, the problem with this opinion is that it is not 
supported by sound rationale and is inconsistent with the 
record.  In particular, the VA examiner never mentioned the 
absence of clinical findings in the service medical records, 
the post-service medical records showing no treatment for 
knee problems until 25 years after service, or Dr. J.A.'s 
opinion which clearly attributes the veteran's right knee 
disability to a post-service motor vehicle accident in May 
1993.  In short, the November 2002 VA examination report is 
of limited probative value.

In contrast, a VA examiner in August 2006 reviewed the claims 
file, examined the veteran's knees, and provided an opinion 
based on sound rationale that is consistent with the record.  
In particular, the examiner concluded that the veteran's 
bilateral knee disability was not related to service.  In 
reaching this decision, the examiner pointed out that the 
veteran's service medical records made no refernence to a 
knee condition, and that there was a history of a right knee 
injury after service.  The examiner therefore opined that the 
veteran's right and left knee disabilities "cannot be 
related to the Service."

The Board places greater probative value on this opinion than 
the opinion contained in the September 2002 VA examination 
report, as it is consistent with the record and supported by 
sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  In short, the August 2006 VA 
examination report provides highly probative evidence against 
the veteran's claim. 

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements, including testimony 
presented at his September 2001 hearing.  However, as a 
layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the etiology of an orthopedic disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the veteran's personal 
opinion that his bilateral knee disability is related to 
service is not a sufficient basis for awarding service 
connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral knee disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

II.  Stomach Disorder

The veteran's service medical records show that he was seen 
on one occasion in August 1967 for a one-month history of 
abdominal discomfort.  However, an upper GI series and a 
barium enema were negative.  Thus, no diagnosis was provided.  
The remainder the service medical records make no reference 
to stomach problems.  Therefore, the service medical records 
provide evidence against the veteran's claim for service 
connection for a stomach disorder. 

Indeed, a chronic stomach disorder was not identified until 
many years after service, which has been linked by competent 
medical evidence to medication prescribed for a nonservice-
connected back disability.  In a July 1988 letter, A.C., 
M.D., explained that the veteran suffered an accident 
involving a low back injury and subsequent perforation of his 
stomach.  Dr. A.C. noted that the veteran had experienced 
recurring abdominal problems involving repeated episodes of 
peptic ulcer disease since his hospitalization.  Dr. A.C. 
then opined that the veteran's peptic ulcer disease was 
caused by medications used to treat his low back pain. 

The Board finds that Dr. A.C.'s opinion provides highly 
probative evidence against the veteran's claim.  First, Dr. 
A.C. relates the veteran's stomach disorder to medications 
prescribed for a post-service back injury.  Second, a stomach 
disorder was not diagnosed until 1988, approximately 19 years 
after his separation from active duty.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson, 230 F.3rd at 
1333.

The Board has considered the November 2002 VA examination 
report which contains a medical opinion that the veteran's 
"gastrointestinal condition with a postoperative stomach for 
perforation is more likely than not due to his military 
experience with symptoms while stationed in Germany."  
Although the VA examiner acknowledged that the upper GI 
series in 1967 was normal, she explained that ulcer disease 
could have been present at that time but was simply not 
visible.  

The problem with this favorable opinion is that it fails to 
mention the 19-year period between service and the onset of 
gastrointestinal symptoms, as well as Dr. A.C.'s opinion 
which clearly relates the veteran's stomach disorder to 
medications prescribed following a post-service back injury.  
As a result, this opinion is of limited probative value.  

The Board places greater probative value on the August 2006 
VA examination report in which a VA examiner found that the 
veteran's stomach disorder was not related to service.  In 
reaching his decision, the examiner pointed to the following 
facts:  That the veteran had a normal upper and lower GI 
examination in service, thereby indicating that no chronic 
condition involving peptic ulcer or gastritis was present in 
service; that there was no evidence of treatment for a 
stomach disorder in the years following service; and that the 
veteran developed a perforated stomach following injuries in 
1986 after receiving a lot of medications.  Therefore, the 
examiner determined that the veteran's stomach perforation 
cannot be related to service without resort to speculation.  

The Board places greater probative value on the opinions 
provided by Dr. A.C. and the VA examiner in August 2006, both 
of which provide evidence against the claim, as they are 
consistent with the record and supported by sound rationale.  
See Owens and Guerrieri, both supra; see also, See Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994) (holding that the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant)  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a stomach disorder.  Unfortunately, 
the veteran's own lay statements concerning the etiology of 
his stomach disorder are insufficient to prove his claim.  
See Grottveit and Espiritu, both supra.  Accordingly, the 
appeal is denied.

III.  Hypertension

Since hypertension is considered a chronic disease, it may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

A compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if 
a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006). 

In this case, the veteran's service medical records make no 
reference to high blood pressure.  Of particular relevance, 
his blood pressure was noted to be 118/68 at his separation 
examination in March 1969.  There is also no indication that 
he was on medication for high blood pressure while on active 
duty.  Hence, the veteran's service medical records provide 
highly probative evidence against his claim. 

The record also shows that hypertension was not diagnosed 
until many years after service.  In this regard, the first 
documented diagnosis of hypertension is noted in Dr. A.C.'s 
July 1988 letter.  In that letter, Dr. A.C. attributes the 
onset of the veteran's essential hypertension to his recent 
motor vehicle accident in which he injured his back.  This 
19-year period between the veteran's separation from active 
duty and the onset of hypertension provides highly probative 
evidence against his claim.  See Maxson, 230 F.3rd at 1333.

The Board also reviewed VA outpatient treatment records dated 
from 1998 to 2006, several of which note treatment for 
hypertension.  However, none of these records indicates that 
the veteran's hypertension had its onset either in service or 
during the one-year presumptive period after service.  In 
fact, a March 1998 treatment record notes the veteran's 10-
year history of hypertension, thereby placing the date of 
onset in 1988, which is consistent with Dr. A.C.'s opinion.  
Thus, since none of these records indicates an association 
between the veteran's hypertension and service, they also 
provide highly probative evidence against the veteran's 
claim.

The Board also emphasizes that the VA examination reports 
dated in November 2002 and August 2006 both contain medical 
opinions that the veteran's hypertension is not related to 
service.  The Board places significant probative value on 
these opinions, since they were both based on a review of the 
veteran's claims file and are consistent with the evidence of 
record.  

In sum, there is no evidence that the veteran's hypertension 
had its onset either in service or during the one-year 
presumptive period after service, and no medical evidence 
relating his hypertension to service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension.  Since 
the veteran's own lay statements concerning the etiology of 
his hypertension are insufficient to prove his claim, see 
Grottveit and Espiritu, both supra, the appeal is denied. 

IV.  Peripheral Neuropathy 
Secondary to Agent Orange 
Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R.                
§ 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service. 38 C.F.R. § 3.309(e).  The list of 
diseases includes acute and subacute peripheral neuropathy.  
See 38 C.F.R. § 3.309(e).  For purposes of the presumption, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Id.  

The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630- 27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era. See 38 U.S.C.A. § 1116; 38 C.F.R.            
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, even 
if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994)

In this case, the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam era.  The record also 
shows that he has been diagnosed with peripheral neuropathy.  
In this regard, a VA examination report dated in September 
1998 includes a diagnosis of suspected peripheral neuropathy; 
a VA outpatient treatment records dated in June 2002 lists 
diagnoses of neuropathy and carpal tunnel syndrome; two VA 
outpatient treatment records dated in March 2002 and June 
2002 list a diagnosis of peripheral neuropathy; and an August 
2006 VA examination report contains a diagnosis of peripheral 
neuropathy.  

However, peripheral neuropathy is not among the diseases for 
which the Secretary has determined is associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  See 38 C.F.R. §§ 3.307(d), 3.309(e).  In 
this regard, the Board emphasizes that the veteran has not 
been diagnosed as having acute or subacute peripheral 
neuropathy as manifest within two years of discharge.  On the 
contrary, the evidence shows that his condition was first 
identified in September 1998, approximately 29 years after 
his separation from active duty.  In short, the veteran's 
peripheral neuropathy cannot be characterized as acute or 
subacute, as defined by VA regulation. 

Since acute and subacute peripheral neuropathy, present 
within two years of discharge, are the only neuropathies 
listed in section 3.309(e), service connection on a 
presumptive basis due to Agent Orange exposure is not 
warranted for the veteran's peripheral neuropathy.  See 59 
Fed. Reg. 341 (1994) (in which the Secretary formally 
announced that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, to specifically include circulatory 
disorders or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.")  As such, service 
connection can only be established with proof of actual 
direct causation.  See Combee, supra.

However, the Board also finds that service connection for 
peripheral neuropathy on a direct basis is not warranted, 
since no medical evidence links this condition to service.  
First, the fact that peripheral neuropathy was not identified 
until approximately 29 years after service provides highly 
probative evidence against the veteran's claim.  See Maxson, 
230 F.3rd at 1333.  

Second, no medical opinion links the veteran's peripheral 
neuropathy to service.  In fact, the August 2006 VA 
examination report contains a medical opinion that the 
veteran's "peripheral neuropathy can not be related to Agent 
Orange exposure, without resort to speculation [sic] 
presentation is not typical of Agent Orange related 
neuropathy, and the veteran has a history of spinal 
conditions as mentioned above."  Thus, the examiner appears 
to relate the veteran's peripheral neuropathy to his 
nonservice-connected degenerative joint disease of the 
cervical and lumbar spine.  Accordingly, this opinion 
provides highly probative evidence against the veteran's 
claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for peripheral neuropathy.  The veteran's 
own lay statements concerning the etiology of his peripheral 
neuropathy are insufficient to prove his claim.  See 
Grottveit and Espiritu, both supra.  Accordingly, the appeal 
is denied. 

V.  PTSD

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, the record shows that the 
veteran has been diagnosed with PTSD on several occasions.  
In this regard, VA examination reports dated in October 1998, 
November 2002, and February 2006 each contain a diagnosis of 
PTSD based on the veteran's reports of traumatic events while 
serving in Vietnam.  Thus, the first element of a successful 
PTSD claim has been established.

Therefore, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown 
through military citation or other appropriate evidence that 
a veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). 

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  His available service 
personnel records show that he served in Vietnam from April 
1968 to May 1969 and that he worked as a clerk typist, a 
repair parts specialist, and an automatic weapons crewman.  
His DD Form 214 does not show that he was awarded the Combat 
Infantryman Badge, the Purple Heart Medal, or any other award 
associated with valor or heroism shown while engaged with an 
enemy force.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

However, no in-service stressor has been verified because the 
veteran has failed to provide enough details concerning his 
alleged stressors.  The veteran reported the following 
stressors during VA examinations, in written statements, and 
during his September 2001 hearing.  

First, the veteran related an incident in which a U.S. 
soldier "snapped" and began firing upon other U.S. 
soldiers, killing two and wounding four of five others.  The 
veteran said he was approximately 50 yard away and witnessed 
the aftermath of this tragic event.  Second, the veteran said 
he climbed up a guard tower where he discovered the body of a 
soldier who had committed suicide.  Third, the veteran 
reported an incident in November 1968 in which the helicopter 
he was on was forced to make an emergency landing after 
receiving small arms fire.  He explained that he and other 
soldiers ran for cover, but that the soldier behind him was 
blown to "smithereens" after receiving a direct hit.  
Lastly, the veteran indicted that a friend had been killed 
when his jeep rolled over.  Although the veteran did not 
witness the accident, he reported that he felt distressed 
upon hearing the news.  

Unfortunately, the veteran has been unable to recall the 
names of any of the casualties or witnesses to these alleged 
events.  In an April 2001 statement, the veteran identified 
L.J., who allegedly served with him while they were both in 
constant danger.  However, the veteran failed to clarify 
which specific stressor L.J. could verify.  More importantly, 
L.J. himself never submitted a statement on the veteran's 
behalf.  Therefore, the veteran's claimed stressors are too 
vague to refer to the Center for Unit Records Research (CURR) 
in an attempt to verify the claimed stressor.  

In any event, CURR did review Operational Reports-Lessons 
Learned (OR-LLs) submitted by the 5th Battalion, 2nd Artillery 
(5th Bn, 2nd Arty), to which the veteran was assigned, for the 
periods ending July 31, 1968 and January 31, 1969.  These 
reports verify that Company D, 71st Artillery (Co D, 71st 
Arty) was attached to the 5th Bn, 2nd Arty and that the II 
Field Forcer Artillery were the higher headquarters for both 
units.  These reports also document that Long Bihn was the 
main base area located for Co D, 71st Arty.  

These reports ending July 31, 1968 verify that elements of 
the reporting unit participated in enemy activity that 
resulted in casualties.  These reports ending January 31, 
1969 verify that two M55 Quads of Co D, 71st Arty were 
assigned the mission of escorting a convoy from Cu Chi to Dau 
Tieng.  The enemy staged an ambush on the second convoy using 
automatic weapons and rocket propelled grenades.  The enemy 
stopped the convoy by disabling several vehicles.  While the 
battle was in progress two dusters belonging to the 5th Bn, 
2nd Arty were called to assist in sweeping the area.  After 
several engagements with groups of North Vietnamese Army, the 
enemy force was neutralized and the dusters were returned to 
Dau Tieng.  The incident resulted in seven U.S. killed in 
action, 12 U.S. wounded in action, the destruction of one 
armored personnel carrier and one truck, and 122 enemy killed 
in action.  

It thus appears that CURR was able to verify an incident in 
which a convoy was attacked, killing seven U.S. soldiers and 
wounding 12 others.  However, the veteran never described 
this incident as one of his stressors.  Instead, the 
veteran's claimed stressors involving casualties have not 
been verified because the veteran has been unable to provide 
the names of any of the casualties or potential witnesses.   

In Fossie v. West, 12 Vet. App. 1, 6-7 (1998), the Court held 
there is no duty to assist where veteran's statements 
concerning in-service stressors are too vague to refer to the 
U.S. Army and Joint Services Records Research Center.  The 
Court has also held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the absence of necessary details 
concerning the veteran's claimed stressors, particularly the 
names of causalities, VA has satisfied its responsibilities 
to assist the veteran in connection with the current claim.

The Board thus finds that the veteran has not provided 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  The determination of the 
sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed 
stressors.

It is important for the veteran to understand that if there 
is no combat experience, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-
89 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In this case, however, following a detailed review of this 
evidence as well as the opportunity to hear the veteran's 
testimony, the Board finds that the veteran's stressors do 
not provide a basis to grant service connection for PTSD.  
The veteran's statements, even in light of Pentecost, do not 
provide a basis to obtain more information regarding the 
alleged stressors or provide a basis to grant PTSD.  There is 
simply no evidence that veteran was present during an attack, 
and his statements do not provide information needed to 
confirm such presence. 

In short, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
and Espiritu, both supra.  Hence, the appeal is denied.

VI.  New and Material Evidence to Reopen a 
Claim for Service Connection for a Bilateral 
Foot Disability

The veteran is ultimately seeking service connection for a 
bilateral foot disability.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim for service connection for a 
bilateral foot disability since an unappealed August 1990 
rating decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
Supp. 2005); 38 C.F.R. § 3.304(b)(1) (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West Supp. 
2005); 38 C.F.R. § 3.306(a) (2006).  It is the Secretary's 
burden to rebut the presumption of inservice aggravation.  
See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In this case, the RO issued an August 1990 rating decision in 
which it denied service connection for a bilateral foot 
condition involving pes planus and hallux valgus.  The 
relevant evidence at that time included the veteran's service 
medical records.  These records noted the presence of 
bilateral pes planus with a hallux valgus deformity at his 
induction examination in June 1966.  However, these records 
made no reference to any foot problems while on active duty.  

The RO therefore denied service connection for a bilateral 
foot condition involving pes planus and hallux valgus on the 
basis that this condition preexisted service and was not 
aggravated therein.  The veteran was notified of the August 
1990 rating decision and of his appellate rights in a letter 
dated that same month; however, he did not seek appellate 
review within one year of notification.  Therefore, the 
August 1990 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In March 1998, the veteran attempted to reopen his claim for 
service connection for a bilateral foot disability.  Under VA 
law and regulation, if new and material evidence is presented 
or secured with respect to a final decision, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When a claim to reopen is presented, 
a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

The Board notes that this regulation was amended in that it 
redefined "new and material evidence."  38 C.F.R. §§ 
3.156(a).  However, the revised version is applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620. Since the veteran filed his claim to reopen in 1998, 
only the former version of the regulation is applicable.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
August 1990 rating decision.  Since that decision, the 
veteran has submitted numerous VA treatment records dated 
from 1998 to 2006, several of which show treatment for 
bilateral pes planus, hallux valgus, and degenerative joint 
disease of the first metatarophalangeal joint, as well as 
several VA examination reports.

Unfortunately, none of these records indicates that the 
veteran's preexisting bilateral foot disability involving pes 
planus with hallux valgus was aggravated during service.  In 
fact, the August 2006 VA examination report contains a 
medical opinion that the examiner was unable to determine 
whether the veteran's preexisting pes planus worsened during 
service, since he did not know the status of the veteran's 
feet before, during, or soon after service.

It is important for the veteran to understand that treatment 
for a bilateral foot disorder does not provide a basis to 
reopen his claim.  Thus, although these records are "new," 
in that they did not exist at the time of the August 1990 
rating decision, they are not material to the central issue 
in this case, i.e., whether the veteran's preexisting 
bilateral foot disability was aggravated by his period of 
active duty service.  Accordingly, the newly submitted 
evidence, by itself or in connection with evidence already in 
the file, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  In other words, what is still lacking is 
medical evidence indicating that the veteran's preexisting 
bilateral foot disability was aggravated by his military 
service. 

In addition to the newly submitted medical evidence, the 
Board has considered lay statements provided by the veteran, 
including testimony presented at his September 2001 hearing.  
However, the Board emphasizes that lay statements are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

As a whole, the evidence received since the August 1990 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the August 1990 rating decision remains final and 
the appeal is denied.

VII.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO and the 
Appeals Management Center (AMC) (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Board notes that the veteran has not been notified of the 
last two requirements in Dingess.  However, since the Board 
finds that the preponderance of the evidence is against each 
of the veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Hence, there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a bilateral foot disability, the Board finds 
that the RO has complied with Kent v. Nicholson, 20 Vet. App. 
1 (2006), in which the Court held that, in addition to 
notifying the veteran of evidence and information necessary 
to prove his underlying claim, the claimant must also be 
notified of the evidence and information necessary to reopen 
his claim for service on the basis of new and material 
evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
These records include service medical records, VA outpatient 
treatment records, as well as private treatment records.  The 
veteran was also afforded appropriate VA examinations to 
determine whether his bilateral knee disability, stomach 
disorder, hypertension, and peripheral neuropathy are related 
to service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a bilateral foot disability, the 
VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  

Lastly, the RO has made all reasonable efforts to assist the 
veteran in the development of his claim of entitlement to 
service connection for PTSD.  However, the veteran has failed 
to provide sufficient details concerning his claimed in-
service stressors required to conduct a meaningful search.  
While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      










	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral knee disability is denied. 

Service connection for a stomach disorder is denied. 

Service connection for hypertension is denied. 

Service connection for peripheral neuropathy is denied. 

Service connection for post-traumatic stress disorder is 
denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a bilateral 
foot disability, the appeal is denied.


REMAND

The veteran claims that he has a skin disorder on his feet 
and groin as a result of Agent Orange exposure in service.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate this claim.  

The veteran has a current skin disorder identified as 
dermatophytosis of the feet and groin as well as a chronic 
fungus candida-type infection of the feet.  However, neither 
diagnosis is among the diseases for which the Secretary has 
determined is associated with exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era.  See 38 
C.F.R. §§ 3.307(d), 3.309(e).

Nevertheless, evidence indicates that this condition may be 
related to service.  In this regard, the November 2002 VA 
examination report includes a medical opinion that veteran's 
skin condition, diagnosed as chronic fungus candida-type 
infection of the feet and toenails, is more likely than not 
related to service.  

The Board finds, however, that this opinion is insufficient 
to constitute a basis to award service connection, as another 
VA examiner in August 2006 determined that he was unable to 
relate the veteran's skin disorder, identified as 
dermatophytosis of the feet and groin, to service based on 
the absence of treatment for this condition in the service 
medical records.  The examiner stated that "[i]f such 
documentation is found by veteran, or the regional office, 
then it would need to be brought forward, to reconsider this 
opinion."  Indeed, service medical records show treatment on 
only one occasion in August 1968 for a rash on the veteran's 
neck and hands, with no diagnosis provided. 

Nevertheless, the opinion contained in the November 2002 VA 
examination report  and the September 2006 examiner's 
comments are sufficient to trigger VA's duty to secure a 
medical opinion on the question as to whether the veteran's 
skin disorder is related to service.  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA examination is 
therefore needed to determine whether the veteran's skin 
disorder is related to service, to include Agent Orange 
exposure therein. 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his skin disorder.  The 
veteran's claims file should be made 
available to the examiner for review, and 
all necessary studies and tests should be 
conducted.  Following an examination and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
skin disorder identified is related to 
service, to include Agent Orange exposure 
therein.  The examiner is requested to 
comment on the veteran's service medical 
records, which show treatment on one 
occasion in August 1968 for a rash on his 
neck and face.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


